Hutcheson, Justice.
W. L. Foy brought a petition against Mrs. Myrtice Gaultney and her children, alleging that the defendants were in possession of certain lands belonging to the petitioner, claiming title under a purported deed from petitioner, which he alleged he neither executed nor delivered. He prayed for cancellation of the alleged forged deed, for decree of title in himself, and for mesne profits. On the trial when the defendants offered in evidence the alleged forged deed, the plaintiff tendered his affidavit of forgery. Evidence on the execution and delivery of the deed was conflicting. The jury returned a verdict for the defendants. In his motion for new trial the plaintiff assigned error on the general grounds, and on failure of the court, without request, to give in charge to the jury certain principles relating to the issue of forgery.
1. The evidence was sufficient to authorize the verdict.
2. The judge in his charge to the jury covered fully the issue of forgery and its relation to the main case. Under these circumstances the assignment of error on the failure of the court to charge, without request, these same principles in slightly different language is without merit. Judgment affirmed.

All the Justices concur.